Citation Nr: 1020844	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-20 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada


THE ISSUE

Entitlement to service connection for arthritis of the back.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to 
September 1983. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2007 rating 
decision issued by the RO.  In November 2009, the Board 
requested that a medical expert review the claims file and 
offer an opinion as to etiology of the degenerative disc 
disease of the lumbar spine.

The Veteran testified before a Veterans Law Judge (VLJ) in a 
hearing at the RO in March 2007.  A transcript of the hearing 
is of record.  The VLJ who conducted the March 2007 hearing 
is no longer employed at the Board.  The law requires that 
the VLJ who conducted a hearing shall participate in making 
the final determination of the claim.  38 U.S.C.A. § 7107(c) 
(West 2002); 38 C.F.R. § 20.707 (2009).  By an April 13, 2010 
letter, the Veteran was given the opportunity to request 
another Board hearing.  In the April 2010 letter, the Veteran 
was also advised that if he did not respond within 30 days, 
the Board would assume that he did not want an additional 
hearing.  In a response received in May 2010, the Veteran 
indicated that he does not desire an additional hearing.


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence 
necessary to substantiate his claims and the VA has made 
reasonable efforts to develop such evidence.

2.  The currently demonstrated degenerative disc disease of 
the lumbar spine is shown as likely as not to have onset 
during the Veteran's period of service.





CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, a 
disability manifested by degenerative disc disease of the 
lumbar spine was incurred in service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in May  2007.  Because of the favorable decision 
in this appeal, any failure of VA to comply with the 
requirements of VCAA is harmless error.

Laws and Regulations

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).                 

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

The Veteran asserts that his current lumbar spine disorder 
had its onset during his period of service.  In this regard, 
he contends that the in-service ejection seat injury was the 
onset of his current lumbar spine disorder.

A review of the Veteran's service treatment records (STRs) 
reveals that he was seen for complaints of pain associated 
with an ejection seat mishap during his period of service.  A 
May 1967 service treatment record reports that the Veteran 
suffered pain in the coccyx due to the ejection seat injury.  
The Veteran reported that he did not think his body was 
positioned correctly and as a result he suffered pain in the 
coccyx when he was ejected.  The pain persisted and was worse 
when he sat or transitioned from a sitting to standing 
position.  Objectively he had marked tenderness over the 
tailbone; X-ray showed no fracture of the coccyx or sacrum.  
He was diagnosed with coccydynia.  He was prescribed aspirin 
and released to continue flying; he was instructed to return 
to the clinic on an as needed basis.  The remainder of the 
STRs make no reference to any back pain, and in the report of 
medical history associated with his November 1982 retirement 
physical examination, he denied any recurrent back pain.

Subsequent to service, the Veteran submitted voluminous 
private facility and VA treatment records documenting 
treatment for his disorder.  In an October 2007 VA 
examination report, the examiner noted a July 2007 neurology 
consult treatment record reporting that the Veteran had 
osteoarthritis of the neck and lumbar area.  The Veteran 
complained of an aggravation of his lower back pain during 
the last five years.  The examiner concluded that the 
Veteran's problems were mostly because of osteoarthritis 
changes of the spine that were compatible with his age.

In an August 2008 record, a private physician indicated he 
had been treating the Veteran for the prior six months.  The 
physician indicated he had reviewed the Veteran's ASAF flight 
medical records which indicated that the Veteran was injured 
while participating in ejection seat training in 1967-1968.  
The private physician reported that the Veteran received 
immediate treatment after this accident at Vance Air Force 
Base (AFB) and was diagnosed with a severe sprain of the 
coccyx area.  The Veteran reported that he had chronic pain 
since that time that had gotten worse over the years.  Due to 
the injury, the Veteran suffered from low back and bilateral 
buttock pain that was due to lumbar facet arthropathy and 
bilateral sacroiliac joint dysfunction.  The physician opined 
that the Veteran's chronic pain in all likelihood was related 
to his ejection seat training injury.

In a March 2009 VA examination report the Veteran was 
diagnosed with lumbosacral degenerative joint disease with 
pain, decreased range of motion, mild to moderate acquired 
and congenital stenosis (L3-L4, mainly due to severe 
hypertrophic facet arthropathy) and mild degenerative disc 
disease (L1-L2; L4-L5).  Based on a review claims file and 
the clinical findings, the examiner opined that the Veteran's 
current disability involving the lumbar spine was not caused 
by or a result of the injury sustained during ejection seat 
training.  In this regard, the examiner explained that 
according to the Veteran his pain following the ejection seat 
injury resolved completely after a few days to a couple of 
weeks.  The Veteran reported no further low back pain until 
6-7 months later.  The examiner concluded that the history 
the Veteran provided indicated that the ejection seat injury 
was fairly minor and that the Veteran made a quick and 
complete recovery.  The examiner notes that the abnormal 
findings listed on the lumbar spine MRI report were chronic 
degenerative changes that would have occurred over time and 
could not have been caused by a minor, acute injury.

Thus, in November 2009, the Board requested that a VA medical 
expert review the claims file to determine whether it was at 
least as likely as not (e.g., a 50 percent or greater 
likelihood) that the Veteran's current lumbar spine disorder 
had its onset during his period of service as a result of the 
ejection seat training injury.  

A response was received.  It was forwarded to the Veteran and 
his representative and the representative issued a written 
presentation on the Veteran's behalf.

The VA medical expert responded that it was at least as 
likely as not that the Veteran's current lumbar spine 
disorder had its onset during his period of service as a 
result of the ejection seat training injury.  In support 
thereof, the expert noted that the Veteran suffered a lower 
back and coccyx injury in a 1967 ejection seat mishap.  The 
expert explained that it was difficult to establish a cause 
and effect relationship between the initial injury and the 
current degenerative lumbar spine.  However, the expert 
reported that it was a known fact that both micro and macro 
tears following acute injuries or repetitive injuries could 
lead to dysfunctional disc which could continue to 
deteriorate to an unstable phase with disc height loss and 
disc herniation which could progress to final phase of 
degeneration and osteophyte formation.  The expert explained 
that a person with dysfunctional discs could remain symptom 
free for long periods of time and start having pain when the 
disorder deteriorated.

The expert commented that just as it was difficult to 
establish a causal relationship between the initial injury 
and the current degenerative changes, it was equally 
difficult to determine whether the Veteran suffered micro or 
macro tears to his discs during his initial injury.  Thus, it 
was at least as likely as not that the Veteran's current 
lumbar spine disorder had its onset during his period of 
service as a result of the ejection seat training injury.

Given its review of the record, the Board finds the evidence 
to be in relative equipoise in showing that the degenerative 
disc disease of the lumbar spine as likely as not is 
etiologically related to the Veteran's period of active 
service.  In this regard, the Board notes that the VA medical 
expert is certainly competent to render an opinion as to 
causal relationship.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Resolving all reasonable doubt in favor 
of the Veteran, an allowance of service connection is 
warranted in this case.  


ORDER

Service connection for arthritis of the back is granted.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


